Summit County, No. 16015. This cause is pending before the court as an appeal from the Court of Appeals for Summit County. This court granted appellants’ request for an extension of time to file a merit brief. Appellants’ merit brief was due on June 30, 1994. It appears from the records of this court that appellants have not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.